DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 in the reply filed on 5/18/22 is acknowledged.

Specification
The abstract of the disclosure is objected to because the term “described herein” is stated in line 1.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 3 is objected to because of the following informalities:  the term “joint” should be replaced with - -joints- - in line 2 in order to correct the grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “flowing at a rate of less than 10 bbl/min“, and the claim also recites ““the fluid column within the wellbore is static,” “ flowing at a rate of less than 1 barrel per minute (bbl/min),” “flowing at a rate of less than 5 bbl/min,”  which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
The term “short pipe” in claim 17 is a relative term which renders the claim indefinite. The term “short pipe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “at least 10% of frequencies above 10 Hertz (Hz) “, and the claim also recites ““at least 10% of frequencies above 100 Hz,” and/or “ at least 10% of frequencies above 1,000 Hz,”  which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korneev (US 2006/0034152).
 	With respect to claim 1, Korneev discloses a hydrocarbon well (Fig. 1), comprising: a wellbore (110, 120, 130) comprising a surface casing string that couples the wellbore to a surface and a production [0049], [0064] casing string that extends through a reservoir (Fig. 1, abstract) within a subsurface, wherein a fluid column (Table 3) is present within the wellbore; a high-frequency tube wave generator (111) that is hydraulically coupled to the wellbore and is configured to generate high-frequency tube waves (150) that propagate within the fluid column, wherein the high-frequency tube waves comprise a selected waveform containing a specific bandwidth of high-frequency components [0034-0036], Fig. 3, Table 1; and a receiver (121-123, 131-133) that is hydraulically coupled to the wellbore and is configured to record data [0029] corresponding to the generated high-frequency tube waves and reflected high-frequency tube waves propagating within the fluid column, wherein the data relate to characteristics of the wellbore. 
	However, Korneev fails to teach wellhead located at a surface as claimed. Although not shown by the reference, a wellhead placed at a surface of the wellbore to cover a well is considered an obvious expedient to those of ordinary skill in the art. Therefore, it would have been considered obvious to have provided a wellhead in the invention taught by Korneev in order to provide a structure over a well. 

With respect to claim 2, Korneev teaches wherein the characteristics of the wellbore comprise characteristics relating to reflectors within the wellbore, and wherein the reflectors comprise acoustic impedance boundaries arising from changes in cross-sectional area within the wellbore or changes in acoustic wave speeds of the high-frequency tube waves propagating within the fluid column. [0056], [0063]

With respect to claim 3, Korneev teaches wherein the reflectors comprise at least one of one or more casing joint, one or more liner hangers, one or more valves, one or more plugs, one or more sand bridges, or fractures corresponding to one or more perforation clusters within a particular stage of the hydrocarbon well. [0056], [0063]

With respect to claim 4, Korneev teaches wherein the high-frequency tube wave generator is configured to generate the high-frequency tube waves when the fluid column within the wellbore is static, flowing at a rate of less than 1 barrel per minute (bbl/min), flowing at a rate of less than 5 bbl/min, or flowing at a rate of less than 10 bbl/min. ([0042], Table 3)

With respect to claim 5, Korneev teaches wherein the fluid column comprises fracturing fluid that is present within the wellbore during a hydraulic fracturing process, and wherein the production casing string comprises a plurality of stages that are created during the hydraulic fracturing process, and wherein each of the plurality of stages comprises perforation clusters and corresponding fractures extending into the reservoir. [0029], [0048-0049], [0063-0065]

With respect to claim 6, Korneev teaches wherein the high-frequency tube wave generator is configured to generate the high-frequency tube waves after each of the plurality of stages is hydraulically fractured, and wherein the data recorded by the receiver relate to characteristics of the fractures corresponding to the perforation clusters within each of the plurality of stages. [0029], [0034-0036]

With respect to claim 7, Korneev teaches wherein the characteristics of the fractures corresponding to the perforation clusters comprise at least one of a number of perforation clusters for which fractures have formed, sizes of the fractures corresponding to the perforation clusters for which the fractures have formed, locations of the perforation clusters for which the fractures have formed, or a number of perforation clusters that have been stimulated to at least a threshold level as measured by the characteristics of the fractures corresponding to the perforation clusters. [0029], [0048-0049], [0063-0065]

With respect to claim 8, Korneev teaches wherein the high-frequency tube wave generator is further configured to generate the high-frequency tube waves before each of the plurality of stages is hydraulically fractured, and wherein the data recorded by the receiver forms a baseline pressure response for each of the plurality of stages. [0029], [0034-0036]

With respect to claim 9, Korneev teaches wherein at least one of the high-frequency tube wave generator and the receiver are positioned within the wellbore in proximity to the perforations clusters. ([0029], Fig. 1)

With respect to claim 10, Korneev teaches wherein the receiver and the high- frequency tube wave generator are located at a predetermined minimum distance from each other to prevent interference between the generated high-frequency tubes and the reflected high-frequency tube waves propagating within the fluid column. (Fig. 1)

With respect to claim 11, Korneev teaches wherein at least one of the high-frequency tube wave generator or the receiver is connected directly to the wellhead via one or more tubings. (Fig. 1)

With respect to claim 12, Korneev teaches wherein at least one of the high-frequency tube wave generator or the receiver is located at one or more locations within the wellbore. (Fig. 1)

With respect to claims 13-19 and the various embodiments of high-frequency tube wave generators, Korneev is silent as to the type of generator 111 used, however would be obvious to use any known generator by operator’s design choice. The Examiner would like to note that the various generator types are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative generators in the system of Korneev, as based on the desired generator type to be applied therewith. 

With respect to claim 20, Korneev teaches wherein the specific bandwidth of high- frequency components comprises at least 10% of frequencies above 10 Hertz (Hz), at least 10% of frequencies above 100 Hz, and/or at least 10% of frequencies above 1,000 Hz. ([0032], [0034], Fig. 3)

With respect to claim 21, Korneev teaches wherein the specific bandwidth of high- frequency components comprises an upper frequency limit that is selected based on an expected attenuation of the high-frequency tube waves and a minimum wavelength that can be tolerated for the high-frequency tube waves. [0052] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        7/27/2022